Citation Nr: 0528144	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  95-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Kenneth Mason, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's application to 
reopen a previously denied claim of service connection for a 
nervous disorder.  In July 1997, the Board found that new and 
material evidence had not been submitted to reopen the claim.  
The veteran appealed the decision to the U.S. Court of 
Veterans Appeals (known as U.S. Court of Appeals for Veterans 
Claims as of March 1, 1999) (Court).  Pursuant to a joint 
motion, in a November 1998 Order, the Court vacated the 
decision and remanded the case to the Board for consideration 
of the decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board remanded the case to the RO in April 1999 for 
readjudication of the claim under Hodge.  Upon return from 
the RO, in an August 1999 decision, the Board again found no 
new and material evidence had been submitted to warrant 
reopening of the claim.  The veteran appealed that decision 
to the Court.  Pursuant to another joint motion, the Court's 
December 2000 Order vacated the Board decision and remanded 
the matter to the Board for additional development and notice 
to the veteran.  In February 2001, the Board remanded the 
case to the RO for completion of the development discussed in 
the joint motion to the Court.  Upon return from the RO, the 
Board found that the RO had not adequately completed the 
development discussed in the joint motion, and, in September 
2004, the Board again remanded the claim for further 
development.  The case now returns to the Board for appellate 
consideration.

The Board notes that following the Board's August 1999 
decision, the veteran submitted a December 1999 petition to 
reopen his claim for service connection for a nervous 
disorder.  The RO denied that petition in an April 2000 
rating decision, for which the veteran submitted a notice of 
disagreement in May 2000.  The Board emphasizes that, because 
the August 1999 Board decision was vacated, the veteran's 
appeal on the issue of new and material evidence to reopen 
the claim for service connection for a nervous disorder 
remains open since his October 1995 claim.  Therefore, the 
April 2000 rating decision and subsequent notice of 
disagreement are moot.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears, in this case, that VA has not fully satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
reopen his previously denied claim for service connection for 
a nervous disorder.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  A March 1990 Board decision 
that denied his application to reopen his claim was not 
appealed.

In September 2004, the Board remanded the case, in pertinent 
part, for the purpose of obtaining VA medical records.  
Specifically, the records sought on remand included records 
involving treatment at the Miami, Florida VA Medical Center 
(VAMC) from 1974 to 1976; and the records from a Dr. Ruda at 
the Augusta, Georgia VAMC, dated from 1972 to 1982.  The 
Board notes that in August 2003, the Miami VAMC had informed 
the RO that the 1972 to 1974 records had been archived.  In 
February 2003, the veteran informed VA that the Miami VAMC 
records had been archived to Atlanta, Georgia.  On remand, 
the Board instructed the RO to obtain the archived records.  
It appears that in December 2004, the RO requested the 
veteran's 1974 to 1976 outpatient treatment records from the 
Miami VAMC, rather than from the facility in Atlanta, 
Georgia, where the records had been archived.  As such, the 
RO again received a response from the Miami VAMC that the 
veteran's records could not be located.  It appears that the 
RO accepted this statement as a negative response, indicating 
that no such records existed.  The Board, however, interprets 
the response as a statement suggesting that such records be 
requested from the appropriate storage facility, as records 
from the 1970's are not stored at the VAMC.  

With regard to Dr. Ruda's records, it appears that these 
records were requested from the Augusta, VAMC in October 
2004, at which time the RO received a response indicating 
that "there [were] no records for this veteran in the 
system."  Similar to the response received from Miami, it 
appears that the RO accepted this statement as a negative 
response, indicating that no such records existed.  The 
Board, however, interprets the response as a statement 
suggesting that such records be requested from the 
appropriate storage facility.  

Additionally, the Board notes that in May 2003, the veteran 
informed VA that VA treatment records for the period of 1974 
to 1976 might be located at the VA facilities in Los Angeles, 
California; New York, New York; Roanoke, Virginia; or in 
Puerto Rico.  It does not appear that records have been 
requested from any of these facilities.  VA treatment records 
should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

The Board notes that this case has not been reopened.  
Rather, the above-mentioned records must be obtained in order 
to determine whether new and material evidence has been 
received to reopen the case.  Accordingly, this case will be 
REMANDED for the following actions:

1.  Obtain the veteran's VA medical 
records for the period of 1974 to 1976 
from the appropriate storage facility.  
Specifically, these records must be 
requested from the facility in Atlanta, 
Georgia, in addition to the facilities 
in Los Angeles, California; New York, 
New York; Roanoke, Virginia; and Puerto 
Rico, and their associated storage 
facilities.  Also obtain the veteran's 
1972 to 1982 records relating to 
treatment with Dr. Ruda of the Augusta, 
Georgia, VAMC from the appropriate 
storage facility.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the 
records are not available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claim for 
service connection for a nervous 
disorder.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


